DETAILED ACTION

This action is in response to the Application filed on 04/15/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/15/2021 and  10/24/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --RESONANT CONVERTER--.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Election/Restrictions
Applicant’s election without traverse of Species II, Output Module Sub-Species II, Post Regulation Sub-Species II and Rectifier Sub-Species I in the reply filed on 11/30/2022 is acknowledged.

Claim Objections
Claim(s) 1, 16 and 19 is/are objected to because of the following informalities:  
Claims 1, 16 and 19 recites “N” and “M”. It appears that N and M are numbers, however, N and M are not defined. For example, N and M are a positive integer, and N<M.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 – 3, 5 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2020/0220469; (hereinafter Morrison), cited by Applicant(s) in view of US Pub. No. 2016/0072388; (hereinafter Dubus).

Regarding claim 1, Morrison [e.g. Fig. 2] discloses a resonant converter circuit comprising: an inverter circuit [e.g. Primary Inverter]; N groups of output terminals [e.g. Vo-VoN], the terminals configured for coupling to up to M output modules [e.g. having T1-TN]; and a resonant inductor network [e.g. Resonant Tank] configured to be coupled between primaries of transformers of the M output modules [e.g. T1-TN].
Morrison fails to disclose a resonant capacitor bridge coupled across the inverter circuit; a resonant inductor network configured to be coupled between the resonant capacitor bridge; the resonant inductor network comprising: at least one parallel inductor; and N parallel branches arranged in parallel and each branch comprising a series inductor, each of the series inductors configured for transformer-coupling to up to M of the M output modules.
Dubus [e.g. Fig. 3] teaches a resonant capacitor bridge [e.g. CH1,CL1] coupled across the inverter circuit [e.g. 4, 5]; a resonant inductor network [e.g. each 22] configured to be coupled between the resonant capacitor bridge and primaries of transformers of the M output modules [e.g. each 8]; the resonant inductor network comprising: at least one parallel inductor [e.g. LM1-LMn]; and N parallel branches arranged in parallel [e.g. each phase are connected in parallel] and each branch comprising a series inductor [e.g. LR1], each of the series inductors configured for transformer-coupling to up to M of the M output modules [e.g. each phase has a series inductor LR1].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Morrison by a resonant capacitor bridge coupled across the inverter circuit; a resonant inductor network configured to be coupled between the resonant capacitor bridge; the resonant inductor network comprising: at least one parallel inductor; and N parallel branches arranged in parallel and each branch comprising a series inductor, each of the series inductors configured for transformer-coupling to up to M of the M output modules as taught by Dubus in order of being able to avoid matching the electronic components of each phase, paragraph 088.

Regarding claim 2, Morrison fails to disclose wherein the parallel inductor is one of N parallel inductors, each of the N parallel branches comprising one of the N parallel inductors.
Dubus [e.g. Fig. 3] teaches wherein the parallel inductor is one of N parallel inductors [e.g. LM1-LMn], each of the N parallel branches comprising one of the N parallel inductors [e.g. as shown].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Morrison by wherein the parallel inductor is one of N parallel inductors, each of the N parallel branches comprising one of the N parallel inductors as taught by Dubus in order of being able to avoid matching the electronic components of each phase, paragraph 088.

Regarding claim 3, Morrison fails to disclose wherein a number of the at least one parallel inductor and a number of the series inductors is N.
Dubus [e.g. Fig. 3] teaches wherein a number of the at least one parallel inductor and a number of the series inductors is N [e.g. LRn and LMn].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Morrison by wherein a number of the at least one parallel inductor and a number of the series inductors is N as taught by Dubus in order of being able to avoid matching the electronic components of each phase, paragraph 088.

Regarding claim 5, Morrison fails to disclose wherein the inverter circuit comprises a half bridge pair of switches, and wherein the resonant capacitor bridge comprises a half bridge pair of capacitors.
Dubus [e.g. Fig. 3] teaches wherein the inverter circuit comprises a half bridge pair of switches [e.g. 4, 5], and wherein the resonant capacitor bridge comprises a half bridge pair of capacitors [e.g. CH1-CL1].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Morrison by wherein the inverter circuit comprises a half bridge pair of switches, and wherein the resonant capacitor bridge comprises a half bridge pair of capacitors as taught by Dubus in order of being able to avoid matching the electronic components of each phase, paragraph 088.

Regarding claim 6, Morrison fails to disclose wherein the at least one parallel inductor comprises a first end coupled to the half bridge pair of switches and a second end coupled to the half bridge pair of capacitors.
Dubus [e.g. Fig. 3] teaches wherein the at least one parallel inductor comprises a first end coupled to the half bridge pair of switches [e.g. via LR1 and CR1] and a second end coupled to the half bridge pair of capacitors [e.g. lower terminal at CL1].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Morrison by wherein the at least one parallel inductor comprises a first end coupled to the half bridge pair of switches and a second end coupled to the half bridge pair of capacitors as taught by Dubus in order of being able to avoid matching the electronic components of each phase, paragraph 088.

Regarding claim 7, Morrison [e.g. Fig. 2] discloses wherein each of the N groups comprises up to M sets of terminals for coupling to up to the M output modules, and wherein at least one set of the up to M sets of terminals for each branch is a three-terminal set comprising at least three terminals [e.g. at upper terminal of the primary windings].
Regarding claim 8, Morrison [e.g. Fig. 2] discloses wherein a first terminal of the three-terminal set for each branch is coupled to a high voltage input for the corresponding branch [e.g. upper terminal], and wherein a second terminal of the three-terminal set for each branch is coupled to a low voltage input for the corresponding branch [e.g. lower terminal].
Regarding claim 9, Morrison [e.g. Fig. 2] discloses wherein the first terminal of the three-terminal set for a first of the branches is connected to a third terminal of the three-terminal set of a second of the branches [e.g. see parallel connection of the primary windings].
Regarding claim 10, Morrison [e.g. Fig. 2] discloses wherein the three-terminal set of the first branch is configured for coupling to a master bulk output module [e.g. having Q1; paragraph 035], and wherein the three-terminal set of the second branch is configured for coupling to a slave bulk output module [e.g. having Q1N].
Regarding claim 11, Morrison [e.g. Fig. 2] discloses wherein each of the master and slave bulk modules does not comprise output regulation at their respective loads [e.g. paragraph 035 recites “FIG. 2 shows a circuit design to provide a ‘bulk power’ range of output modules designed by replacing the buck post-regulation stage, shown in FIG. 1, with a MOSFET, Q1 connected in series with the output return. Q1 is not subjected to Pulse Width Modulation (PWM), instead it is either fully off with the output disabled, fully on with the output delivering heavy load current (>5% of rated load current)”].
Regarding claim 12, Morrison [e.g. Fig. 2] discloses wherein the at least one set of terminals in the first branch having at least three terminals is configured for coupling to the master bulk module [e.g. having Q1], and wherein the at least one set of terminals in the second branch having at least three terminals is configured for coupling to the slave bulk module [e.g. having Q1N].
Regarding claim 13, Morrison [e.g. Fig. 2] discloses wherein the master bulk module [e.g. having Q1] comprises an internal connection between terminals configured for coupling to the first and third terminals in the three-terminal set of the first branch and wherein the slave bulk module [e.g. having Q1N] comprises an internal connection between terminals configured for coupling to the first and third terminals in the three-terminal set of the second branch, such that a primary winding of the master bulk module is coupled in parallel to a primary winding of the slave bulk module [e.g. see parallel connection at primaries of T1-TN].
Regarding claim 14, Morrison [e.g. Fig. 2] discloses wherein the master bulk module is configured to control one or more of a switching frequency of the inverter circuit and respective output voltages of at least a portion of the M output modules, including the slave bulk module [e.g. paragraph 035 recites “A principal objective of the secondary controller of FIG. 2 is to set the current in the feedback optocoupler U1 to a level proportional to the required primary inverter switching frequency so as to maintain the output voltage, Vo at the reference level. This is achieved by sensing Vo using opamp U1”. The Abstract recites “a first amplifier for sensing an output voltage of the power converter and a second amplifier configured to derive a frequency compensated error signal output, to provide a frequency control compensation loop to an input of the power converter and the output of the second amplifier is connected to the switch of the power converter”].
Regarding claim 16, Morrison [e.g. Fig. 2] discloses a power supply unit with one or more configurable outputs, the power supply unit comprising: a resonant converter circuit having an inverter circuit, [e.g. Primary Inverter], and a resonant inductor network [e.g. Resonant Tank]; a controller [e.g. Primary Controller and Secondary Controller]; N groups of output modules [e.g. having T1-TN], each of the N groups comprising up to M sets of terminals [e.g. Vo-VoN] configured for coupling to up to M output modules, the output modules each comprising: a transformer having a primary and a secondary winding [e.g. T1-TN]; a rectified output [e.g. having D1,D2 – D1N,D2N] coupled to the secondary and configured for coupling to a load [e.g. at Vo-VoN]; wherein the resonant inductor network is configured to be coupled between the primaries of the transformers [e.g. as shown at primary windings of T1-TN]; at least one post output module regulator [e.g. bulk circuit having Q1; paragraph 035] configured to be coupled between a respective secondary winding and a respective load of at least one output module [e.g. as shown], wherein one of the at least one post output module regulator is configured to couple to the controller and control a switching frequency of the inverter circuit [e.g. paragraph 036 recites “A principal objective of the secondary controller of FIG. 2 is to set the current in the feedback optocoupler U1 to a level proportional to the required primary inverter switching frequency so as to maintain the output voltage, Vo at the reference level”. The Abstract recites “a first amplifier for sensing an output voltage of the power converter and a second amplifier configured to derive a frequency compensated error signal output, to provide a frequency control compensation loop to an input of the power converter and the output of the second amplifier is connected to the switch of the power converter”].
Morrison fails to disclose a resonant capacitor bridge coupled across the inverter circuit wherein the resonant inductor network is configured to be coupled between the resonant capacitor bridge, the resonant inductor network comprising: at least one parallel inductor; and N parallel branches arranged in parallel, wherein each branch comprises a series inductor, each of the series inductors configured for transformer-coupling to the up to M output modules.
Dubus [e.g. Fig. 3] teaches a resonant capacitor bridge [e.g. CH1,CL1] coupled across the inverter circuit [e.g. 4, 5]; wherein the resonant inductor network [e.g. each 22] is configured to be coupled between the resonant capacitor bridge and the primaries of the transformers [e.g. each 8], the resonant inductor network comprising: at least one parallel inductor [e.g. LM1-LMn]; and N parallel branches arranged in parallel [e.g. each phase are connected in parallel], wherein each branch comprises a series inductor [e.g. LR1], each of the series inductors configured for transformer-coupling to the up to M output modules [e.g. each phase has a series inductor LR1].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Morrison by a resonant capacitor bridge coupled across the inverter circuit wherein the resonant inductor network is configured to be coupled between the resonant capacitor bridge, the resonant inductor network comprising: at least one parallel inductor; and N parallel branches arranged in parallel, wherein each branch comprises a series inductor, each of the series inductors configured for transformer-coupling to the up to M output modules as taught by Dubus in order of being able to avoid matching the electronic components of each phase, paragraph 088.

Regarding claim 17, Morrison [e.g. Fig. 2] discloses wherein at least one set of terminals for each branch comprises three terminals, and wherein a first terminal of the at least one set of terminals for each branch is coupled to a high voltage input for the corresponding branch [e.g. upper terminals of primary windings], and wherein a second terminal of the at least one set of terminals for each branch is coupled to a low voltage input for the corresponding branch [e.g. lower terminals of primary windings].
Regarding claim 18, Morrison [e.g. Fig. 2] discloses wherein a first terminal of the at least one set of terminals for a first branch is connected to a third of the terminal of the at least one set of terminals for at least one other branch, including a second branch, the power supply unit further comprising: a first internal connection between first and third terminals of a first output module in the first branch, and a second internal connection between first and third terminals of a second output module in the second branch such that a primary winding of the first output module is coupled in parallel to a primary winding of the second output module [e.g. see parallel connection of primary windings], and wherein the one of the at least one post output module regulator is coupled between a secondary winding and load of the first output module [e.g. bulk circuits having Q1, Q1A, Q1N respectivelly; paragraph 035].
Regarding claim 19, Morrison [e.g. Fig. 2] discloses a system comprising: a resonant converter circuit having an inverter circuit [e.g. Primary Inverter], a resonant inductor network [e.g. Resonant Tank];N groups of output modules [e.g. having T1-TN], each of the N groups comprising up to M sets of terminals [e.g. Vo-VoN] configured for coupling to up to M output modules, the output modules each comprising: a transformer [e.g. T1-TN] having a primary and a secondary winding, the secondary winding configured for coupling to a load [e.g. as shown Vo-VoN]; wherein the resonant inductor network is configured to be coupled between the primaries of the transformers [e.g. as shown at primary windings of T1-TN]; wherein at least one set of output terminals for each branch comprises three terminals [e.g. at upper terminal of the primary windings], wherein a first of the three terminals for each branch is configured to be coupled to a high voltage for the corresponding branch [e.g. upper terminal], and wherein a second of the three terminals for each branch is configured to be coupled to a low voltage input for the corresponding branch [e.g. lower terminal], wherein the first of the three terminals for a first branch is configured to be connected to a third of the three terminals of at least one other branch [e.g. see parallel connection of primary windings], including a second branch; a first output module without output regulation [e.g. Rectifier D1,D2], wherein the first output module is configured to be coupled to the three terminals in the first branch [e.g. see parallel connection at primaries of T1-TN], and wherein the first output module comprises an internal connection between its first and third terminals [e.g. as shown]; a post output module regulator [e.g. bulk circuit having Q1; paragraph 035] configured to be coupled between a secondary winding and a load of the first output module; and a second output module without output regulation [e.g. Rectifier D1A,D2A], wherein the second output module is configured to be connected to the three terminals in the second branch [e.g. see parallel connection at  primaries of T1-TN], and wherein the second output module comprises an internal connection between its first and third terminals such that a primary winding of the first output module is coupled in parallel to a primary winding of the second output module [e.g. as shown]; a non-transitory, tangible computer readable storage medium, encoded with processor readable instructions to perform a method for controlling a voltage provided to at least a portion of the output modules, including the first and second output modules [e.g. paragraph 022 recites “There is also provided a computer program comprising program instructions for causing a computer program to carry out the above method which may be embodied on a record medium, carrier signal or read-only memory”], the method comprising: receiving, from the first output module, a feedback signal [e.g. Vf1]; and controlling a switching frequency for the inverter circuit based on the feedback signal [e.g. paragraph 035 recites “A principal objective of the secondary controller of FIG. 2 is to set the current in the feedback optocoupler U1 to a level proportional to the required primary inverter switching frequency so as to maintain the output voltage, Vo at the reference level. This is achieved by sensing Vo using opamp U1” The Abstract recites “a first amplifier for sensing an output voltage of the power converter and a second amplifier configured to derive a frequency compensated error signal output, to provide a frequency control compensation loop to an input of the power converter and the output of the second amplifier is connected to the switch of the power converter”].
Morrison fails to disclose a resonant capacitor bridge coupled across the inverter circuit; wherein the resonant inductor network is configured to be coupled between the resonant capacitor bridge, the resonant inductor network comprising: at least one parallel inductor; and N parallel branches arranged in parallel, wherein each branch comprises a series inductor, each of the series inductors configured for transformer-coupling to the up to M output modules. 
Dubus [e.g. Fig. 3] teaches a resonant capacitor bridge [e.g. CH1,CL1] coupled across the inverter circuit [e.g. 4, 5]; wherein the resonant inductor network [e.g. each 22] is configured to be coupled between the resonant capacitor bridge and the primaries of the transformers [e.g. each 8], the resonant inductor network comprising: at least one parallel inductor [e.g. LM1-LMn]; and N parallel branches arranged in parallel [e.g. each phase are connected in parallel], wherein each branch comprises a series inductor [e.g. LR1], each of the series inductors configured for transformer-coupling to the up to M output modules [e.g. each phase has a series inductor LR1].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Morrison by a resonant capacitor bridge coupled across the inverter circuit; wherein the resonant inductor network is configured to be coupled between the resonant capacitor bridge, the resonant inductor network comprising: at least one parallel inductor; and N parallel branches arranged in parallel, wherein each branch comprises a series inductor, each of the series inductors configured for transformer-coupling to the up to M output modules as taught by Dubus in order of being able to avoid matching the electronic components of each phase, paragraph 088.

Regarding claim 20, Morrison [e.g. Fig. 2] discloses wherein the non-transitory, tangible computer readable storage medium is configured to control the switching frequency of the inverter circuit based at least in part on comparing a respective output voltage at the first output module with respect to a reference voltage, and wherein the method further comprises: controlling respective output voltages of at least a portion of the output modules, including the second output module [e.g. paragraph 035 recites “A principal objective of the secondary controller of FIG. 2 is to set the current in the feedback optocoupler U1 to a level proportional to the required primary inverter switching frequency so as to maintain the output voltage, Vo at the reference level. This is achieved by sensing Vo using opamp U1”. The Abstract recites “a first amplifier for sensing an output voltage of the power converter and a second amplifier configured to derive a frequency compensated error signal output, to provide a frequency control compensation loop to an input of the power converter and the output of the second amplifier is connected to the switch of the power converter”].
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison in view of  Dubus and further in view of US Pub. No. 2011/0316430; (hereinafter Cohen), cited by Applicant(s).

Regarding claim 4, Morrison fails to disclose wherein a number of the series inductors is greater than a number of the at least one parallel inductors.
Cohen [e.g. Fig. 4] teaches wherein a number of the series inductors [e.g. Ls1, Ls2] is greater than a number of the at least one parallel inductors [e.g. Lpd].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Morrison by wherein a number of the series inductors is greater than a number of the at least one parallel inductors as taught by Cohen in order of being able to improving efficiency by reducing a difference between primary currents and thus reducing the difference between output currents.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison, Fig. 2 in view of  Dubus and further in view of Morrison, Fig. 1

Regarding claim 15, Morrsion [e.g. Fig. 2] fails to disclose wherein at least one of the M output modules comprises an output regulation circuit at a respective load, the output regulation circuit selected from a group consisting of: a buck regulator, a boost regulator, a buck-boost regulator, and an inverting regulator.
Morrison [e.g. Fig. 1] teaches wherein at least one of the M output modules comprises an output regulation circuit at a respective load, the output regulation circuit selected from a group consisting of: a buck regulator [e.g. having Q1A (Q1N)], a boost regulator, a buck-boost regulator, and an inverting regulator [e.g. paragraph 024 recites “FIG. 1 illustrates a resonant dc/dc converter with multiple transformers providing multiple isolated buck post-regulated outputs”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Morrison, Fig. 2 by wherein at least one of the M output modules comprises an output regulation circuit at a respective load, the output regulation circuit selected from a group consisting of: a buck regulator, a boost regulator, a buck-boost regulator, and an inverting regulator as taught by Morrison, Fig. 1 in order of being able to facilitates a wide output voltage adjustment range, individual output enable/disable and independent output protection, paragraph 034.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838